Case 8:19-cv-00772-VMC-JSS Document 145 Filed 03/24/20 Page 1 of 2 PageID 3262




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 SAMANTHA RING,
                Plaintiff,                           Case No. 8:19-cv-00772-VCM-JSS
 vs.
 BOCA CIEGA YACHT CLUB, INC.,

                Defendant.


       JOINT STIPULATION THAT WHETHER BOCA CIEGA YACHT CLUB IS A
                   “PRIVATE CLUB” IS A QUESTION OF LAW

        COMES NOW Plaintiff, SAMANTHA RING [“Plaintiff”], and Defendant, BOCA

 CIEGA YACHT CLUB, Inc. [“Defendant”], by and through undersigned counsel and pursuant

 to the Court’s March 20, 2020, Order, and jointly stipulate and agree that whether Boca Ciega

 Yacht Club, Inc. qualifies for the private club exemption as a “public accommodation” under 42

 U.S.C. § 12181(7) of the Americans with Disabilities Act (“ADA”) is a question of law to be

 determined by the Court. Pike v. Heron Cay Homeowners Ass'n, No. 16-cv-14308-

 MIDDLEBROOKS, 2017 U.S. Dist. LEXIS 46811 (S.D. Fla. Mar. 24, 2017), citing United

 States v. Richberg, 398 F.2d 523, 526 (5th Cir. 1968) (whether an entity is exempt from anti-

 discrimination provisions is a question of law once the underlying facts have been determined);

 accord Wright v. Cork Club, 315 F. Supp. 1143, 1150 n.15 (S.D. Tex. 1970).
Case 8:19-cv-00772-VMC-JSS Document 145 Filed 03/24/20 Page 2 of 2 PageID 3263

 ______________________________________________________________________________


 Dated: March 24, 2020                       Respectfully submitted,

 Counsel for Plaintiff:                         Counsel for Defendant:

 By: s/ Marcy LaHart                            By: s/ Brian Rubenstein
 MARCY I. LAHART, P.A.                          COLE, SCOTT & KISSANE, P.A.
 Marcy I. LaHart, Esq.                          Brian Rubenstein, Esq.
 Florida Bar No. 0967009                        Florida Bar No. 16997
 207 SE Tuscawilla Road                         4301 West Boy Scout Boulevard, Ste 400
 Micanopy, FL 32667                             Tampa, FL 33607
  (352) 545-7001                                (813) 864-9324
 marcy@floridaanimallawyer.com                  brian.rubenstein@csklegal.com

 By: s/ Denese Venza                            By: s/ Elisabeth Fontugne
 VENZA LAW, PLLC                                COLE, SCOTT & KISSANE, P.A.
 Denese Venza, Esq.                             Elisabeth Fontugne, Esq.
 Florida Bar No. 0599220                        Florida Bar No. 115954
 931 Village Boulevard, #905-322                4301 West Boy Scout Boulevard, Ste 400
 West Palm Beach, FL 33409                      Tampa, FL 33607
 (561) 596-6329                                 (813) 864-9324
 dvenza@venzalawpllc.com                        elisabeth.fontugne@csklegal.com


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 24th day of March, 2020, a true and correct copy of
 the foregoing has been furnished via CM/ECF electronic mail service to the Clerk of the Court. I
 also certify that the foregoing document is being served this day on all counsel of record via
 transmission of Notices of Electronic Filing generated by CM/ECF.


                                                            BY: s/Marcy LaHart
                                                            Marcy LaHart, Esq.




                                            4
